Title: From James Madison to Albert Gallatin, 26 August 1807
From: Madison, James
To: Gallatin, Albert



Dear Sir 
Orange Court House Aug. 26. 1807

Your favor of the 15th inclosing a letter from Capt. Crafts, came duly to hand.  I think it will be proper to have the statement in the letter authenticated and beg you to have it done, should the oppy. offer.  We ought to possess, and when proper, to exhibit the real facts of the case at issue with G. B., leaving the impartial to appreciate the influence on its merits from the circumstance that the seamen who escaped from the Melampus, and entered in the Chesapeake, had been recd. into the former as deserters, not placed there by impressment.
I have recd. not a line since I saw you from our Ministers at London, Paris, or Madrid.  The accts. from Norfolk are not interesting.  From Richmond you hear all thro’ the Press.  The Country news consists of the ravages made by the late deluges of rain.  Almost all the Mill dams have been swept away, with all the Wheat & hay in low situations.  The loss of wheat has been very great on the flats bordering on the large streams, almost the entire harvest being at the time in small field Cocks.  Even in the Stacks, it has suffered from the rain driven into them: whilst the field Cocks on the highest situations will lose from that cause not less than a third on the average.  Yrs. very sincerely

James Madison

